Exhibit 10.13

STEIN MART, INC.

2001 OMNIBUS PLAN

RESTRICTED STOCK AWARD AGREEMENT

(NON-EMPLOYEE DIRECTOR)

THIS RESTRICTED STOCK AWARD AGREEMENT (NON-EMPLOYEE DIRECTOR) (the “Award
Agreement”) is made and entered into as of the date set forth on the signature
page hereof (the “Grant Date”) by and between STEIN MART, INC., a Florida
corporation (“Company”), and the Non-Employee Director of the Company whose
signature is set forth on the signature page hereof (the “Non-Employee
Director”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan, as
amended and restated effective June 21, 2016 (the “Plan”), the terms of which,
to the extent not stated herein, are specifically incorporated by reference in
this Award Agreement;

WHEREAS, one of the purposes of the Plan is to permit Awards under the Plan to
be granted to certain Non-Employee Directors of the Company and its Affiliates
and to further specify the terms and conditions under which such individuals may
receive such Awards;

WHEREAS, the Non-Employee Director is now engaged by the Company or an Affiliate
in a Non-Employee Director capacity, and the Company desires him or her to
remain in such capacity and to secure or increase his or her ownership of Shares
in order to increase his or her incentive and personal interest in the success
and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1.    Restricted Stock Grant. Subject to the terms and conditions set forth
herein, the Company hereby grants to the Non-Employee Director the number of
Shares of Restricted Stock set forth on the signature page hereof.

2.    Nontransferability of Shares. The Shares of Restricted Stock are not
transferable other than by will or by the laws of descent and distribution.

3.    Risk of Forfeiture; Vesting.

(a)    The Shares of Restricted Stock subject to this Award Agreement shall vest
as follows (the “Service Condition”): One thirty-sixth (1/36) of the Shares of
Restricted Stock shall vest on the last day of each consecutive calendar month
(each, a “Vesting Date”) beginning the month of the Grant Date if the
Non-Employee Director receiving such Award remains a Non-Employee Director of
the Company on such Vesting Date.

 

1



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, if the Non-Employee Director’s service as
a Non-Employee Director with the Company is terminated due to death or
Disability, or retirement at age 72 or above, or a Change of Control (as defined
in the Plan) on or after the Grant Date, the Service Condition shall be deemed
to have been met and the Shares of Restricted Stock will fully vest on the
occurrence of such event and the risk of forfeiture with respect thereto will be
removed.

(c)    For purposes of this Award Agreement, “Disability” shall mean that the
Non-Employee Director is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment. The
determination of whether a Non-Employee Director has a Disability shall be
determined under procedures established by the Board; provided, however, that,
if any Award is subject to Code Section 409A, Disability shall only be given
effect to the extent consistent with a “disability” as defined under Code
Section 409A.

4.    Certificate Retained. The certificate(s) evidencing the Shares of
Restricted Stock that are the subject of this Award Agreement will be held by
the Company in safekeeping and delivered to the Non-Employee Director upon
vesting as provided in Section 3 above. If the Shares of Restricted Stock are
forfeited, then the Company retains the right to cause the certificate(s) to be
cancelled of record and the Shares of Restricted Stock shall thereupon be
cancelled and no longer outstanding.

5.    Rights As Shareholder; No Right to Continuation as Non-Employee Director.
The Non-Employee Director shall have all rights as a holder of the Shares of
Restricted Stock until and unless the Shares of Restricted Stock are forfeited
and cancelled as provided in Section 3 above; provided, however, that dividends
otherwise payable with respect to such Shares of Restricted Stock shall accrue
and not be paid unless and until the vesting of the Shares of Restricted Stock
with respect to which such dividends have accrued. Neither the Plan nor this
Award Agreement shall confer upon the Non-Employee Director any right to be
retained in any position, including as a Non-Employee Director of the Company.
Further, nothing in the Plan or in this Award Agreement shall be construed to
limit the authority of the Company to terminate the service of the Non-Employee
Director at any time, with or without cause.

6.    Tax Withholding.

(a) It shall be a condition of the Award of the Shares of Restricted Stock
provided herein that the Non-Employee Director, and the Non-Employee Director
hereby acknowledges and agrees, shall pay to the Company upon the Company’s
demand, such amount as may be requested by the Company for the purpose of
satisfying the Company’s liability to withhold federal, state, or local income,
employment or other taxes incurred by reason of the Award provided herein or
upon the vesting of the Shares of Restricted Stock. The amount that will be due
from the Non-Employee Director, if any, will be determined at the time the risk
of forfeiture is removed and vesting occurs, or if a Section 83(b) election
(discussed below) is made, as of the Grant Date.

 

2



--------------------------------------------------------------------------------

(b)    In the event that a Section 83(b) election is not made, the Non-Employee
Director may elect to have the Company withhold that number of Shares of
Restricted Stock otherwise deliverable to the Non-Employee Director upon the
vesting of the Shares of Restricted Stock or to deliver to the Company a number
of shares of common stock of the Company, par value $0.01 per share, in each
case having a Fair Market Value on the Vesting Date equal to the maximum amount
required to be withheld as a result of the vesting of the Shares of Restricted
Stock. The election must be made in writing and must be delivered to the Company
prior to the Vesting Date of the Shares of Restricted Stock. If the number of
Shares so determined shall include a fractional share, the Non-Employee Director
shall deliver cash in lieu of such fractional share. All elections shall be made
in a form approved by the Board and shall be subject to disapproval, in whole or
in part by the Board.

(c)    The Non-Employee Director has reviewed with the Non-Employee Director’s
own tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Award Agreement. The Non-Employee Director is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Non-Employee Director understands that the
Non-Employee Director (and not the Company) shall be responsible for the
Non-Employee Director’s own tax liability that may arise as a result of the
transactions contemplated by this Award Agreement. The Non-Employee Director
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”), taxes as ordinary income the fair market value of the Shares of
Restricted Stock as of the date the restrictions on the Shares lapse. In this
context, “restriction” includes the Service Condition set forth in Section 3
hereof. The Non-Employee Director understands that the Non-Employee Director may
elect to be taxed at the time the Shares of Restricted Stock are granted under
this Award Agreement rather than when they become vested and no longer subject
to a substantial risk of forfeiture by filing an election under Section 83(b) of
the Code with the I.R.S. within 30 days of the Grant Date.

THE NON-EMPLOYEE DIRECTOR ACKNOWLEDGES THAT IT IS THE NON-EMPLOYEE DIRECTOR’S
SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER
SECTION 83(b) WITHIN 30 DAYS OF THE GRANT DATE, EVEN IF THE NON-EMPLOYEE
DIRECTOR REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
NON-EMPLOYEE DIRECTOR’S BEHALF. THE NON-EMPLOYEE DIRECTOR FURTHER ACKNOWLEDGES
AND AGREES THAT IT IS THE NON-EMPLOYEE DIRECTOR’S SOLE RESPONSIBILITY TO NOTIFY
THE COMPANY OF THE NON-EMPLOYEE DIRECTOR’S DECISION SO THE COMPANY CAN ACCOUNT
FOR THE SHARES APPROPRIATELY.

7.    Powers of Company Not Affected. The existence of the Shares of Restricted
Stock shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any combinations, subdivision or
reclassification of the Shares or any reorganization, merger, consolidation,
business combination, exchange of shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Restricted Stock
or the rights thereof or dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

3



--------------------------------------------------------------------------------

8.    Interpretation by Board. The Non-Employee Director agrees that any dispute
or disagreement which may arise in connection with this Award Agreement shall be
resolved by the Board, in its sole discretion, and that any interpretation by
the Board of the terms of this Award Agreement or the Plan and any determination
made by the Board under this Award Agreement or the Plan may be made in the sole
discretion of the Board and shall be final, binding, and conclusive. Any such
determination need not be uniform and may be made differently among Non-Employee
Directors awarded Shares of Restricted Stock. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan shall govern and prevail.

9.    Compliance with Law. The issuance and/or transfer of the Shares of
Restricted Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Shares may be listed. No Shares shall be issued pursuant to this Award
Agreement unless and until any then applicable requirements of state or federal
laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel. The Participant understands that the Company is
under no obligation to register the Shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

10.    Miscellaneous.

(a)    This Award Agreement shall be governed and construed in accordance with
the laws of the State of Florida applicable to contracts made and to be
performed therein between residents thereof.

(b)    This Award Agreement may not be amended or modified except by the written
consent of the parties hereto.

(c)    The captions of this Award Agreement are inserted for convenience of
reference only and shall not be taken into account in construing this Award
Agreement.

(d)    Any notice, filing or delivery hereunder or with respect to the Award of
Shares of Restricted Stock shall be given to the Non-Employee Director at either
his usual work location or his home address as indicated in the records of the
Company and shall be given to the Board or the Company at 1200 Riverplace
Boulevard, Jacksonville, Florida 32202, Attention Corporate Secretary. All such
notices shall be given by first class mail, postage prepaid, or by personal
delivery.

(e)    This Award Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the personal benefit of the Non-Employee Director, any beneficiary and the
personal representative(s) and heirs of the Non-Employee Director.

(f)    This Award Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Award Agreement transmitted by
facsimile transmission, by electronic mail or by any other electronic means will
have the same effect as physical delivery of the paper document bearing an
original signature.

 

4



--------------------------------------------------------------------------------

(g)    The Non-Employee Director hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Non-Employee Director has read and
understands the terms and provisions thereof, and accepts the Restricted Stock
subject to all of the terms and conditions of the Plan and this Award Agreement.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer, and the Non-Employee Director has hereunto
affixed his hand, all on the day and year set forth below.

 

  STEIN MART, INC By:  

LOGO [g262560g0401083105656.jpg]

 

Its:  

D. Hunt Hawkins - Chief Executive Officer

  NON-EMPLOYEE DIRECTOR  

Signed Electronically

  Name

No. of Shares of Restricted Stock:                

Grant Date:                    

 

6